1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY HOSKINS,                                )   Case No.: 1:17-cv-01133-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                       )   UPDATE PLAINTIFF’S ADDRESS OF RECORD,
                                                         AND DIRECTING DEFENDANTS TO SERVE
14                                                   )   COPY OF MOTION FOR SUMMARY
     L. NGYEN, et. al.,
                                                     )   JUDGMENT
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Anthony Hoskins is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On March 29, 2019, Defendants filed a motion for summary judgment. Plaintiff did not file a

20   timely opposition, and the motion was served at Plaintiff’s address of record, i.e., California

21   Correctional Institution, Tehachapi. (ECF No. 26.) On May 9, 2019, Defendants filed a statement of

22   non-opposition, which Defendants served on Plaintiff at California State Prison, Los Angeles County

23   where Plaintiff is currently incarcerated. See https://inmatelocator.cdcr.ca.gov/search.aspx.

24          Although Defendants’ motion for summary judgment was not returned as undeliverable,

25   because it has come to the Court’s attention that Plaintiff has been transferred and is now housed at

26   California State Prison, Los Angeles County, the Court will make a one-time exception and have the
27   Clerk of Court update Plaintiff’s address to reflect the change, and direct Defendants to serve a copy

28   of their motion for summary judgment at that location. However, Plaintiff is advised that he must

                                                         1
1    keep the Court apprised of his current location and file a notice of change of address when he is

2    transferred to a different facility, and the failure to do so may result in dismissal of the action. See

3    First Informational Order, ECF No. 3 at 3 (“A pro se plaintiff must keep the Court and opposing

4    parties informed of the party’s correct current address. Local Rule 182(f). If a party moves to a

5    different address without filing and serving a notice of change of address, documents served at a

6    party’s old address of record shall be deemed received even if not actually received. Id. If mail

7    directed to a pro se plaintiff at the address of record is returned by the United States Postal Service as

8    undeliverable, the order will not be re-served a second time absent a notice of change of address. If a

9    pro se plaintiff’s address is not updated within sixty-three (63) days of mail being returned as

10   undeliverable, the case will be dismissed for failure to prosecute. Local Rule 183(b).”)

11            Accordingly, it is HEREBY ORDERED that:

12            1.      The Clerk of Court shall update Plaintiff’s address of record to reflect that he is housed

13                    at California State Prison, Los Angeles County;

14            2.      Defendants are directed to serve a copy of their motion for summary judgment at

15                    Plaintiff’s new address of record; and

16            3.      Plaintiff has thirty (30) days from the date of service of Defendants’ motion for

17                    summary judgment to file an opposition, and Defendants may file a reply within seven

18                    (7) days after if an opposition is filed.

19
20   IT IS SO ORDERED.

21   Dated:        May 10, 2019
22                                                         UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                            2
